In my opinion, the Deputy Commissioner correctly found that the medical evidence failed to support a claim that the neck problems of which plaintiff complained in late January 1999 were related to her fall almost eight months earlier. Dr. Alioto's opinion was that plaintiff's cervical condition was not caused by her fall. Dr. Lestini stated that it was difficult to establish a causal relationship between the neck condition and the fall because of the time lapse. To find otherwise requires a strained reading of the totality of the medical depositions. Medical causation should be based on competent medical opinion and not speculation and conjecture. For this reason, I would affirm the Opinion and Award of the Deputy Commissioner.
                                  S/_______________ RENEE C. RIGGSBEE COMMISSIONER